PER CURIAM.
This action was brought to recover $175 deposited by the plaintiff as security for the performance of a contract of employment, under which the plaintiff was engaged to perform the duties of a sexton to a religious corporation. The plaintiff sued the corporation and its president and secretary individually. The. plaintiff admitted! having received $15 of the amount deposited, and judgment was awarded against all of the defendants for $160 and costs. The liability of the corporation was not disputed upon the trial. The president of the corporation alone appeals from the judgment rendered.'
The judgment must be reversed as to the appellant, because the record is barren of evidence to show the personal liability of the president of the corporation.
Judgment reversed as to appellant, and a new trial ordered, with costs to the appellant to abide the event.